Title: To Thomas Jefferson from William Short, 9 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 9. 1792

It was not my intention to have written to you by this post—but an account just recieved from the armies in Flanders (and which may be relied on) is so absolutely different from what my late letters would have induced you to expect, that I can not forbear communicating  it. Dumouriez after an hot and bloody action has forced the Austrian army to give way and fall back towards Brussels. The action was near the same ground where 1800 Austrians in the spring routed and put to flight the French army under M. de Biron. The confidence in the troops who had formed their junction under the Duke Albert and M. de Clairfayt was so great that this defeat has excited a dismay almost without example. The accounts are as might be expected, very confused—but there can be no doubt of the retreat of the Austrian army and the dismay at Brussels. It is said the court are retiring and that the archives of the government and the treasure are sent away. It is added also that the province of Flanders is in a state of much fermentation—viz. the lower people. Dumouriez success is attributed to his superiority of numbers (which are stated, though not to be relied on, at from 90 to an 100,000) and his immense train of artillery and weight of metal. It is said he brought with him the canon of Douai Lille and Valenciennes and employed pieces which have been heretofore used only on ramparts. The Austrian army which engaged is said to have consisted of about 40,000. The losses on both sides are stated so differently as to shew that they are not known, being from 700. to 15,000.
This success of the French arms and the disorder and alarm at Brussels excite much uneasiness here. They consider Dumouriez arrival at that place as unavoidable, and it will certainly be much less surprizing than his late success. Still when I consider the kind of troops of which his army is composed and the discipline of the Austrian army, I cannot help still thinking it less certain than most people here. It should be taken into the account however that he will have now in his favor that large mass of people who are necessarily in favor of those whom they suppose the strongest—and the terror discovered at Brussels will naturally fix their opinion as to this point.
Should this blow be followed up and the Austrian troops expulsed from Brabant, it is impossible to calculate the effects it may produce—they will be the greater in proportion to the little probability there appeared of such an event which no person could have supposed possible under any reasonable mode of calculation.
This will necessarily prolong the duration of the present government in France; which its authors must have considered in the beginning as momentary. I did not consider myself authorized to make payments to them on account of the French debt; imagining that the Republican form in its then rulers was in the agony of death in the moment of its creation. Nor do I think now that it is possible it can subsist, civil war seeming to me inevitable as soon as the danger of foreign enemies  is considered at an end. I wait with anxiety and impatience however to know the will of the President as to the monies in the hands of the commissioners at Amsterdam. Having written repeatedly to the Secretary of the Treasury on the subject, since the King’s suspension, I hope ere long to recieve orders.
The last accounts from Vienna assure that vigorous preparations were making for another campaign in France. It remains to be seen what effect this unexpected turn in Brabant will produce. I have the honor to be with sentiments of the most perfect respect & attachment Dear Sir &c &c

W: Short

